Title: From George Washington to John Morgan, 22 March 1776
From: Washington, George
To: Morgan, John



[Cambridge] Friday-Morning. 22d Mar. 1776.

The General presents his best respects to Doctr Morgan—Upon enquiry of Colonel Mifflin, concerning the Horse (the Doctr very kindly made a tender of to him) he is given to understand, that this Horse did not belong to the King, or any of his Officers; but was the property of a Doctr Loyd, an avow’d Enemy to the American Cause—As the Genel does not know under what predicament the property of these kind of People may fall; In short, if there was no kind of doubt in the case, as the Horse is of too much value for the General to think of robbing the Doctr of, he begs leave to return him; accompanied with sincere thanks for the politeness with which he was presented; and this request, that the Doctr will not think the General meant to slight his favours.
He is sorry to hear of Mrs Morgans Indisposition—hopes she is better to day.
